

INDEMNIFICATION AGREEMENT
This Indemnification Agreement, dated as of [•] (this “Agreement”), is between
ABM Industries Incorporated, a Delaware corporation (the “Company”), and [•]
(“Indemnitee”).
RECITALS:
A.    Section 141 of the Delaware General Corporation Law provides that the
business and affairs of a corporation will be managed by or under the direction
of its board of directors.
B.    Pursuant to Sections 141 and 142 of the Delaware General Corporation Law,
significant authority with respect to the management of the Company has been
delegated to the officers of the Company.
C.    By virtue of the managerial prerogatives vested in the directors and
officers of a Delaware corporation, directors and officers act as fiduciaries of
the corporation and its stockholders.
D.    Thus, it is critically important to the Company and its stockholders that
the Company be able to attract and retain the most capable individuals
reasonably available to serve as directors and officers of the Company.
E.    In recognition of the need for corporations to be able to induce capable
and responsible individuals to accept positions in corporate management,
Delaware law authorizes (and in some instances requires) corporations to
indemnify their directors and officers, and further authorizes corporations to
purchase and maintain insurance for the benefit of their directors and officers.
F.    Delaware law also authorizes a corporation to pay in advance of the final
disposition of an action, suit or proceeding the expenses incurred by a director
or officer in the defense thereof, and any such right to the advancement of
expenses may be made separate and distinct from any right to indemnification and
need not be subject to the satisfaction of any standard of conduct or otherwise
affected by the merits of any claims against the director or officer.
G.    The number of lawsuits challenging the judgment and actions of directors
and officers of Delaware corporations, the costs of defending those lawsuits and
the threat to directors’ and officers’ personal assets have all materially
increased over the past several years, chilling the willingness of capable women
and men to undertake the responsibilities imposed on corporate directors and
officers.
H.    Recent federal legislation and rules adopted by the Securities and
Exchange Commission and the national securities exchanges have imposed
additional disclosure and corporate governance obligations on directors and
officers of public companies and have exposed such directors and officers to new
and substantially broadened civil liabilities and to significantly greater risk
of criminal proceedings, with attendant defense costs and potential criminal
fines and penalties.
I.    Indemnitee is a director or officer of the Company, and his or her
willingness to serve in such capacity is predicated, in substantial part, upon
the Company’s willingness to indemnify him or her in accordance with the
principles reflected above, to the fullest extent permitted by the laws of the
state of Delaware, and upon the other undertakings set forth in this Agreement.
M.    Therefore, in recognition of the need to provide Indemnitee with
substantial protection against personal liability, in order to procure
Indemnitee’s continued service as a director or officer of the Company and to
enhance Indemnitee’s ability to serve the Company in an effective manner, and in
order to provide such protection pursuant to express contract rights (intended
to be enforceable irrespective of, among other things, any amendment to the
Company’s certificate of incorporation or bylaws (collectively, the “Constituent
Documents”), any change in the composition of the Company’s Board of Directors
(the




--------------------------------------------------------------------------------





“Board”) or any change-in-control or business combination transaction relating
to the Company), the Company wishes to provide in this Agreement for the
indemnification of and the advancement of expenses to Indemnitee as set forth in
this Agreement and for the continued coverage of Indemnitee under the Company’s
directors’ and officers’ liability insurance policies.
N.    In light of the considerations referred to in the preceding recitals, it
is the Company’s intention and desire that the provisions of this Agreement be
construed liberally, subject to their express terms, to maximize the protections
to be provided to Indemnitee hereunder.
AGREEMENT:
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:
1.Certain Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:
(a)“Change in Control” will be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act) (other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or a Person owned directly or indirectly by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company), is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company’s
then outstanding Voting Securities, (ii) during any period of two consecutive
years, Incumbent Directors cease for any reason to constitute a majority of the
Board, (iii) the stockholders of the Company approve a merger, recapitalization,
consolidation or other similar transaction to which the Company is a party,
unless securities representing at least 50% of the combined voting power of the
then-outstanding securities of the surviving Person or a parent thereof are
immediately thereafter beneficially owned, directly or indirectly and in
substantially the same proportion, by the Persons who beneficially owned the
Company’s outstanding voting securities immediately before the transaction, or
(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company (in one
transaction or a series of transactions) of all or substantially all of the
Company’s assets.


(b)“Claim” means (i) any threatened, asserted, pending or completed claim,
demand, action, suit, hearing, mediation, alternative dispute mechanism or any
other proceeding, whether civil, criminal, administrative, arbitrative,
investigative or other, or any appeal of any kind therefrom, and whether made
pursuant to federal, state or other law; and (ii) any threatened, pending or
completed inquiry or investigation, whether made, instituted or conducted by or
at the behest of the Company or any other Person, including any federal, state
or other court or governmental entity or agency and any committee or other
representative of any corporate constituency, that Indemnitee determines in good
faith might lead to the institution of any such claim, demand, action, suit or
proceeding.


(c)“Controlled Affiliate” means any Person, whether or not for profit, that is
directly or indirectly controlled by the Company. For purposes of this
definition, “control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ownership of voting securities, through other voting rights,
by contract or otherwise.


(d)“Disinterested Director” means a director of the Company who is not and was
not a party to the Claim in respect of which indemnification is sought by
Indemnitee.




2

--------------------------------------------------------------------------------





(e)“ERISA Losses” means any taxes, penalties or other liabilities under the
Employee Retirement Income Security Act of 1974, as amended, or Section 4975 of
the Internal Revenue Code of 1986, as amended.


(f)“Exchange Act” means the Securities Exchange Act of 1934, as amended.


(g)“Expenses” means all expenses and costs (including attorneys’ and experts’
fees, witness fees, court costs, retainers, transcript fees, travel expenses,
duplicating, printing and binding costs and postage and courier charges) paid or
payable in connection with investigating, defending, being a witness in or
participating in (including on appeal), or preparing to investigate, defend, be
a witness in or participate in (including on appeal), any Claim, other than the
fees, expenses and costs in respect of which the Company is expressly stated in
Section 15 to have no obligation.
(h)“Incumbent Directors” means the individuals who, as of the date hereof, are
members of the Board and any individual becoming a member of the Board
subsequent to the date hereof whose election, nomination for election by the
Company’s stockholders, or appointment, was approved by a vote of at least
two-thirds of the then Incumbent Directors (either by a specific vote or by
approval of the proxy statement of the Company in which such individual is named
as a nominee for director, without objection to such nomination); provided,
however, that an individual will not be an Incumbent Director if such
individual’s election or appointment to the Board initially occurs as a result
of an actual or threatened election contest (as described in Rule 14a-12(c) of
the Exchange Act) with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board.


(i)“Indemnifiable Claim” means any Claim based upon, arising out of or resulting
from (i) any actual, alleged or suspected act or failure to act by Indemnitee in
his or her capacity as a director, officer, employee or agent of the Company or
as a director, officer, employee, member, manager, trustee or agent of any other
Person, whether or not for profit (including any employee benefit plan or
related trust), as to which Indemnitee is or was serving at the request of the
Company as a director, officer, employee, member, manager, trustee or agent,
(ii) any actual, alleged or suspected act or failure to act by Indemnitee in
respect of any business, transaction, communication, filing, disclosure or other
activity of the Company or any other Person referred to in clause (i) of this
sentence, or (iii) Indemnitee’s status as a current or former director, officer,
employee or agent of the Company or as a current or former director, officer,
employee, member, manager, trustee or agent of the Company or any other Person
referred to in clause (i) of this sentence or any actual, alleged or suspected
act or failure to act by Indemnitee in connection with any obligation or
restriction imposed upon Indemnitee by reason of such status; provided, however,
that except for compulsory counterclaims, Indemnifiable Claim will not include
any Claim initiated by Indemnitee against the Company or any director or officer
of the Company unless (1) the Incumbent Directors consented to the initiation of
such Claim prior to its initiation, (2) the Incumbent Directors authorize the
Company to join in such Claim, or (3) such Claim is initiated solely to enforce
Indemnitee’s rights under this Agreement; provided, further, that Indemnifiable
Claim will not include any Claim in which final judgement is rendered against
Indemnitee or in which Indemnitee enters into a settlement, in each case, (x)
for an accounting of profits made from the purchase or sale by Indemnitee of
securities of the Company pursuant to the provisions of Section 16(b) of the
Securities Exchange Act of 1934 and the rules promulgated thereunder, in each
case as amended, or similar provisions of any federal, state or local laws, or
(y) for any reimbursement of the Company by the Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by the
Indemnitee from the sale of securities of the Company, as required in each case
under the Exchange Act (including any such reimbursements that arise from an
accounting restatement of the Company pursuant to Section 304 of the
Sarbanes-Oxley Act, or the payment to the Company of profits arising from the
purchase and sale by the Indemnitee of securities in violation of Section 306 of
the Sarbanes-Oxley Act). In addition to any service at the actual request of the
Company, for purposes of this Agreement, Indemnitee will be deemed to be serving
or to have served at the request of the Company as a director, officer,
employee, member, manager, trustee or agent of another Person if


3

--------------------------------------------------------------------------------





Indemnitee is or was serving as a director, officer, employee, member, manager,
trustee or agent of such Person and (A) such Person is or at the time of such
service was a Controlled Affiliate, (B) such Person is or at the time of such
service was an employee benefit plan (or related trust) sponsored or maintained
by the Company or a Controlled Affiliate, or (C) the Company or a Controlled
Affiliate caused or authorized Indemnitee to be nominated, elected, appointed,
designated, employed, engaged or selected to serve in such capacity.


(j)“Indemnifiable Losses” means any and all Losses relating to, arising out of
or resulting from any Indemnifiable Claim.


(k)“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent (i) the Company (or any
Subsidiary) or Indemnitee in any matter material to either such party (other
than with respect to matters concerning Indemnitee under this Agreement, or of
other indemnitees under similar indemnification agreements) or (ii) any other
named (or, as to a threatened matter, reasonably likely to be named) party to
the Indemnifiable Claim giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” will not include
any Person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.


(l)“Losses” means any and all Expenses, damages, losses, liabilities, judgments,
fines, penalties (whether civil, criminal or other), ERISA Losses and amounts
paid in settlement, including all interest, assessments and other charges paid
or payable in connection with or in respect of any of the foregoing.


(m)“Person” means, as applicable, any individual, corporation, general or
limited partnership, limited liability company, joint venture, estate,
association, trust, court or governmental entity or agency or other entity,
enterprise or organization.


(n)“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002.


(o)“Subsidiary” means a Person in which the Company directly or indirectly
beneficially owns more than 50% of the outstanding securities entitled to vote
generally in the election of directors (or similar governing bodies).


2.Indemnification Obligation. Subject to Section 8, the Company will indemnify
and hold harmless Indemnitee, to the fullest extent permitted or required by the
laws of the State of Delaware in effect on the date hereof or as such laws may
from time to time hereafter be amended to increase the scope of such permitted
or required indemnification, against any and all Indemnifiable Claims and
Indemnifiable Losses; provided, however, that no repeal or amendment of any law
of the State of Delaware will in any way diminish or adversely affect the rights
of Indemnitee pursuant to this Agreement in respect of any occurrence or matter
arising prior to any such repeal or amendment.


3.Advancement of Expenses. Indemnitee will have the right to advancement by the
Company prior to the final disposition of any Indemnifiable Claim of any and all
reasonable Expenses relating to, arising out of or resulting from any
Indemnifiable Claim paid or incurred by Indemnitee or which Indemnitee
determines in good faith are reasonably likely to be paid or incurred by
Indemnitee. Indemnitee’s right to such advancement is not subject to the
satisfaction of any standard of conduct and is not conditioned upon any prior
determination that Indemnitee is entitled to indemnification under this
Agreement with respect to the Indemnifiable Claim or the absence of any prior
determination to the contrary. Without limiting the generality or effect of the
foregoing, within ten calendar days after any request by Indemnitee, the Company
will, in accordance with such request (but without duplication),


4

--------------------------------------------------------------------------------





(a) pay such Expenses on behalf of Indemnitee, (b) advance to Indemnitee funds
in an amount sufficient to pay such Expenses, or (c) reimburse Indemnitee for
such Expenses; provided that Indemnitee will repay, without interest any amounts
actually advanced to Indemnitee that, at the final disposition of the
Indemnifiable Claim to which the advance related, were in excess of amounts paid
or payable by Indemnitee in respect of Expenses relating to, arising out of or
resulting from such Indemnifiable Claim. As a condition to any such payment,
advancement or reimbursement, Indemnitee will execute and deliver to the Company
an undertaking in the form attached hereto as Exhibit A (subject to Indemnitee
filling in the blanks therein and selecting from among the bracketed
alternatives therein), which need not be secured and will be accepted by the
Company without reference to Indemnitee’s ability to repay the Expenses. In no
event will Indemnitee’s right to the payment, advancement or reimbursement of
Expenses pursuant to this Section 3 be conditioned upon any undertaking that is
less favorable to Indemnitee than, or that is in addition to, the undertaking
set forth in Exhibit A.
 
4.Indemnification for Additional Expenses. Without limiting the generality or
effect of the foregoing, the Company will indemnify and hold harmless Indemnitee
against and, if requested by Indemnitee, will reimburse Indemnitee for, or
advance to Indemnitee, within ten calendar days of such request, any and all
reasonable Expenses paid or incurred by Indemnitee or which Indemnitee
determines in good faith are reasonably likely to be paid or incurred by
Indemnitee in connection with any Claim made, instituted or conducted by
Indemnitee, in each case to the fullest extent permitted or required by the laws
of the State of Delaware in effect on the date hereof or as such laws may from
time to time hereafter be amended to increase the scope of such permitted or
required indemnification, reimbursement or advancement of such Expenses, for
(a) indemnification or payment, advancement or reimbursement of Expenses by the
Company under any provision of this Agreement, or under any other agreement or
provision of the Constituent Documents now or hereafter in effect relating to
Indemnifiable Claims, and/or (b) recovery under any directors’ and officers’
liability insurance policies maintained by the Company; provided, however, that
Indemnitee will return, without interest, any such advance of Expenses (or
portion thereof) which remains unspent at the final disposition of the Claim to
which the advance related.


5.Contribution. To the fullest extent permissible under applicable law in effect
on the date hereof or as such law may from time to time hereafter be amended to
increase the scope of permitted or required indemnification, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, will
contribute to the payment of any and all Indemnifiable Claims or Indemnifiable
Losses, in such proportion as is fair and reasonable in light of all of the
circumstances in order to reflect (i) the relative benefits received by the
Company and Indemnitee as a result of the event(s) and/or transaction(s) giving
cause to such Indemnifiable Claim or Indemnifiable Loss and/or (ii) the relative
fault of the Company (and its other directors, officers, employees and agents)
and Indemnitee in connection with such event(s) and/or transaction(s); provided
that such contribution will not be required where it is determined, pursuant to
a final disposition of such Indemnifiable Claim or Indemnifiable Loss in
accordance with Section 8 or pursuant to the last sentence of Section 9(a), that
Indemnitee is not entitled to indemnification by the Company with respect to
such Indemnifiable Claim or Indemnifiable Loss. The Company will indemnify and
hold harmless Indemnitee from any claim of contribution that may be brought by
directors, officers, employees or other agents or representatives of the
Company, other than Indemnitee, who may be jointly liable with Indemnitee.


6.Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of any
Indemnifiable Loss, but not for all of the total amount thereof, the Company
will indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.


7.Procedure for Notification. To obtain indemnification under this Agreement in
respect of an Indemnifiable Claim or Indemnifiable Loss, Indemnitee will submit
to the Company a written request


5

--------------------------------------------------------------------------------





therefor, including a brief description (based upon information then available
to Indemnitee) of such Indemnifiable Claim or Indemnifiable Loss. If, at the
time of the receipt of such request, the Company has directors’ and officers’
liability insurance in effect under which coverage for such Indemnifiable Claim
or Indemnifiable Loss is potentially available, the Company will give prompt
written notice of such Indemnifiable Claim or Indemnifiable Loss to the
applicable insurers in accordance with the procedures set forth in the
applicable policies. The Company will provide to Indemnitee a copy of such
notice delivered to the applicable insurers, and copies of all subsequent
correspondence between the Company and such insurers regarding the Indemnifiable
Claim or Indemnifiable Loss, in each case substantially concurrently with the
delivery or receipt thereof by the Company. If requested by Indemnitee, the
Company will use its reasonable best efforts, at the Company’s expense, to
enforce on behalf of and for the benefit of Indemnitee all rights (including
rights to receive payment) that may exist under the applicable policies of
insurance in relation to such Indemnifiable Claim or Indemnifiable Loss. The
failure by Indemnitee to timely notify the Company of any Indemnifiable Claim or
Indemnifiable Loss will not relieve the Company from any liability hereunder
unless, and only to the extent that, the Company did not otherwise learn of such
Indemnifiable Claim or Indemnifiable Loss and such failure results in forfeiture
by the Company of substantial defenses, rights or insurance coverage.


8.Determination of Right to Indemnification.


(a)To the extent that Indemnitee has been successful on the merits or otherwise
in defense of any Indemnifiable Claim or any portion thereof or in defense of
any issue or matter therein, including dismissal without prejudice, Indemnitee
will be indemnified against Indemnifiable Losses relating to, arising out of or
resulting from such Indemnifiable Claim in accordance with Section 2 and no
Standard of Conduct Determination (as defined in Section 8(b)) will be required
with respect to such Indemnifiable Claim.


(b)To the extent that the provisions of Section 8(a) are inapplicable to an
Indemnifiable Claim that has been finally disposed of, any determination of
whether Indemnitee has satisfied any applicable standard of conduct under
Delaware law that is a legally required condition precedent to indemnification
of Indemnitee hereunder against Indemnifiable Losses relating to, arising out of
or resulting from such Indemnifiable Claim (a “Standard of Conduct
Determination”) will be made as follows: (i) by a majority vote of the
Disinterested Directors, even if less than a quorum of the Board; (ii) if such
Disinterested Directors so direct, by a majority vote of a committee of
Disinterested Directors designated by a majority vote of all Disinterested
Directors; or (iii) if there are no such Disinterested Directors or if
Indemnitee so requests, by Independent Counsel, selected by the Indemnitee and
approved by the Board (such approval not to be unreasonably withheld, delayed or
conditioned), in a written opinion addressed to the Board, a copy of which will
be delivered to Indemnitee; provided, however, that, if at the time of any
Standard of Conduct Determination, Indemnitee is neither a director nor an
officer of the Company, such Standard of Conduct Determination may be made by or
in the manner specified by the Board, any duly authorized committee of the Board
or any duly authorized officer of the Company (unless Indemnitee requests that
such Standard of Conduct Determination be made by Independent Counsel, in which
case such Standard of Conduct Determination will be made by Independent
Counsel). Indemnitee will cooperate with the Person or Persons making such
Standard of Conduct Determination, including providing to such Person or
Persons, upon reasonable advance request, any documentation or information which
is not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. The
Company will indemnify and hold harmless Indemnitee against and, if requested by
Indemnitee, will reimburse Indemnitee for, or advance to Indemnitee, within ten
calendar days of such request, any and all reasonable costs and expenses
(including attorneys’ and experts’ fees and expenses) incurred by Indemnitee in
so cooperating with the Person or Persons making such Standard of Conduct
Determination.




6

--------------------------------------------------------------------------------





(c)The Company will use its reasonable efforts to cause any Standard of Conduct
Determination required under Section 8(b) to be made as promptly as practicable.
If (i) the Person or Persons empowered or selected under Section 8 to make the
Standard of Conduct Determination have not made a determination within 30 days
after the later of (A) receipt by the Company of written notice from Indemnitee
advising the Company of the final disposition of the applicable Indemnifiable
Claim (the date of such receipt being the “Notification Date”) and (B) the
selection of an Independent Counsel, if such determination is to be made by
Independent Counsel, and (ii) Indemnitee has fulfilled his or her obligations
set forth in the second sentence of Section 8(b), then Indemnitee will be deemed
to have satisfied the applicable standard of conduct; provided that such 30-day
period may be extended for a reasonable time, not to exceed an additional
30 days, if the Person or Persons making such determination in good faith
requires such additional time for obtaining or evaluating any documentation or
information relating thereto.


(d)If (i) Indemnitee is entitled to indemnification hereunder against any
Indemnifiable Losses pursuant to Section 8(a), (ii) no determination of whether
Indemnitee has satisfied any applicable standard of conduct under Delaware law
is a legally required condition precedent to indemnification of Indemnitee
hereunder against any Indemnifiable Losses, or (iii) Indemnitee has been
determined or deemed pursuant to Section 8(b) or (c) to have satisfied any
applicable standard of conduct under Delaware law which is a legally required
condition precedent to indemnification of Indemnitee hereunder against any
Indemnifiable Losses, then the Company will pay to Indemnitee, within 15
calendar days after the later of (x) the Notification Date in respect of the
Indemnifiable Claim or portion thereof to which such Indemnifiable Losses are
related, out of which such Indemnifiable Losses arose or from which such
Indemnifiable Losses resulted and (y) the earliest date on which the applicable
criterion specified in clause (i), (ii) or (iii) above has been satisfied, an
amount equal to the amount of such Indemnifiable Losses.


9.Presumption of Entitlement.


(a)In making a determination of whether Indemnitee has been successful on the
merits or otherwise in defense of any Indemnifiable Claim or any portion thereof
or in defense of any issue or matter therein, the Company acknowledges that a
resolution, disposition or outcome short of dismissal or final judgment,
including outcomes that permit Indemnitee to avoid expense, delay,
embarrassment, injury to reputation, distraction, disruption or uncertainty, may
constitute such success. In the event that any Indemnifiable Claim or any
portion thereof or issue or matter therein is resolved or disposed of in any
manner other than by adverse judgment against Indemnitee (including any
resolution or disposition thereof by means of settlement with or without payment
of money or other consideration), it will be presumed that Indemnitee has been
successful on the merits or otherwise in defense of such Indemnifiable Claim or
portion thereof or issue or matter therein. The Company may overcome such
presumption only by its adducing clear and convincing evidence to the contrary.


(b)In making any Standard of Conduct Determination, the Person or Persons making
such determination will presume that Indemnitee has satisfied the applicable
standard of conduct, and the Company may overcome such presumption only by its
adducing clear and convincing evidence to the contrary. The knowledge and/or
action, or failure to act, of any other director, officer, employee, agent or
representative of the Company will not be imputed to Indemnitee for purposes of
any Standard of Conduct Determination. Any Standard of Conduct Determination
that Indemnitee has satisfied the applicable standard of conduct will be final
and binding in all respects, including with respect to any litigation or other
action or proceeding initiated by Indemnitee to enforce his or her rights
hereunder. Any Standard of Conduct Determination that is adverse to Indemnitee
may be challenged by Indemnitee in the Court of Chancery of the State of
Delaware. No determination by the Company (including by its directors or any
Independent Counsel) that Indemnitee has not satisfied any applicable standard
of conduct will create a presumption that Indemnitee has not met any applicable
standard of conduct.




7

--------------------------------------------------------------------------------





(c)Without limiting the generality or effect of Section 9(b), (i) to the extent
that any Indemnifiable Claim relates to any Person (other than the Company)
referred to in clause (i) of the first sentence of the definition of
“Indemnifiable Claim,” Indemnitee will be deemed to have satisfied the
applicable standard of conduct if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the interests of such
Person (or the owners or beneficiaries thereof, including in the case of any
employee benefit plan the participants and beneficiaries thereof) and, with
respect to any criminal action or proceeding, had no reasonable cause to believe
that his or her conduct was unlawful, and (ii) in all cases, any belief of
Indemnitee that is based on the records or books of account of the Company,
including financial statements, or on information supplied to Indemnitee by the
directors or officers of the Company in the course of their duties, or on the
advice of legal counsel for the Company, the Board, any committee of the Board
or any director, or on information or records given or reports made to the
Company, the Board, any committee of the Board or any director by an independent
certified public accountant or by an appraiser or other expert selected by or on
behalf of the Company, the Board, any committee of the Board or any director
will be deemed to be reasonable.


10.No Adverse Presumption. For purposes of this Agreement, the termination of
any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
will not create a presumption that Indemnitee did not meet any applicable
standard of conduct or that indemnification hereunder is otherwise not
permitted.


11.Non‑Exclusivity. The rights of Indemnitee hereunder will be in addition to
any other rights Indemnitee may have against the Company under the Constituent
Documents, or the substantive laws of the Company’s jurisdiction of
incorporation, any other contract or otherwise (collectively, “Other Indemnity
Provisions”); provided, however, that (a) to the extent that Indemnitee
otherwise would have any greater right to indemnification under any Other
Indemnity Provision, Indemnitee will be deemed to have such greater right
hereunder and (b) to the extent that any change is made to any Other Indemnity
Provision which permits any greater right to indemnification than that provided
under this Agreement as of the date hereof, Indemnitee will be deemed to have
such greater right hereunder. The Company will not adopt any amendment to any of
the Constituent Documents the effect of which would be to deny, diminish or
encumber Indemnitee’s right to indemnification under this Agreement or any Other
Indemnity Provision.


12.Liability Insurance and Funding.


(a)The Company will, from time to time, make the good faith determination
whether or not it is practicable for the Company to obtain and maintain a policy
or policies of insurance with reputable insurance companies providing the
officers and directors of the Company with coverage for Expenses from wrongful
acts, or to ensure the Company’s performance of its indemnification obligations
under this Agreement. Among other considerations, the Company will weigh the
costs of obtaining such insurance coverage against the protection afforded by
such coverage. All decisions as to whether and to what extent the Company
maintains directors’ and officers’ liability insurance will be made by the Board
in its sole and absolute discretion.


(b)The Company will provide Indemnitee with a copy of all directors’ and
officers’ liability insurance applications, binders, policies, declarations,
endorsements and other related materials, and will provide Indemnitee with a
reasonable opportunity to review and comment on the same. In all policies of
directors’ and officers’ liability insurance, Indemnitee will be named as an
insured in such a manner as to provide Indemnitee the same rights and benefits
as are accorded to the most favorably insured of the Company’s directors, if
Indemnitee is a director; or as are accorded to the most favorably insured of
the Company’s officers, if Indemnitee is not a director of the Company but is an
officer; or as are accorded to the most favorably insured of the Company’s key
employees, if Indemnitee is not an officer or director but is a key employee.




8

--------------------------------------------------------------------------------





(c)At or prior to any Change in Control, the Company will obtain a prepaid,
fully earned and non-cancellable “tail” directors’ and officers’ liability
insurance policy in respect of acts or omissions occurring at or prior to the
Change in Control with a claims period of six (6) years from the Change in
Control, covering Indemnitee, to the extent that Indemnitee is covered by
directors’ and officers’ liability insurance immediately prior to the Change in
Control, with the coverage and amounts and containing terms and conditions that
are not less advantageous to the directors and officers of the Company and its
subsidiaries than those of the D&O Insurance in effect immediately prior to such
Change in Control; provided, however, that the aggregate premium therefor is not
in excess of 200% of the annual premium then paid by the Company for coverage
for its then-current policy year for such insurance, and if the premium therefor
would be in excess of such amount, the Company will purchase such “tail” policy
with the greatest coverage available as to matters occurring prior to the Change
in Control as is available for a cost not exceeding that premium amount. Any
such tail policy may not be amended, modified, cancelled or revoked after the
Change in Control by the Company or any successor thereto in any manner that is
adverse to Indemnitee.


(d)The Company may, but will not be required to, create a trust fund, grant a
security interest or use other means, including a letter of credit, to ensure
the payment of such amounts as may be necessary to satisfy its obligations to
indemnify and advance expenses pursuant to this Agreement.


13.Subrogation. In the event of payment under this Agreement, the Company will
be subrogated to the extent of such payment to all of the related rights of
recovery of Indemnitee against other Persons (other than Indemnitee’s
successors), including any Person referred to in clause (i) of the definition of
“Indemnifiable Claim” in Section 1(i). Indemnitee will execute all papers
reasonably required to evidence such rights (all of Indemnitee’s reasonable
Expenses, including attorneys’ fees and charges, related thereto to be
reimbursed by or, at the option of Indemnitee, advanced by the Company).


14.No Duplication of Payments. The Company will not be liable under this
Agreement to make any payment to Indemnitee in respect of any Indemnifiable
Losses to the extent Indemnitee has otherwise actually received and is entitled
to retain payment (net of any Expenses incurred in connection therewith and any
repayment by Indemnitee made with respect thereto) under any insurance policy,
the Constituent Documents and Other Indemnity Provisions or otherwise (including
from any Person referred to in clause (i) of the definition of “Indemnifiable
Claim” in Section 1(i)) in respect of such Indemnifiable Losses otherwise
indemnifiable hereunder.


15.Defense of Claims. Except for any Indemnifiable Claim asserted by or in the
right of the Company (as to which Indemnitee will be entitled to exclusively
control the defense), the Company will be entitled to participate in the defense
of any Indemnifiable Claim or to assume the defense thereof, with counsel
reasonably satisfactory to Indemnitee. The Company’s participation in the
defense of any Indemnifiable Claim of which the Company has not assumed the
defense will not in any manner affect the rights of Indemnitee under this
Agreement, including Indemnitee’s right to control the defense of such
Indemnifiable Claims. With respect to the period (if any) commencing at the time
at which the Company notifies Indemnitee that the Company has assumed the
defense of any Indemnifiable Claim and continuing for so long as the Company is
using its reasonable best efforts to provide an effective defense of such
Indemnifiable Claim, the Company will have the right to control the defense of
such Indemnifiable Claim and will have no obligation under this Agreement in
respect of any attorneys’ or experts’ fees or expenses or any other costs or
expenses paid or incurred by Indemnitee in connection with defending such
Indemnifiable Claim (other than such costs and expenses paid or incurred by
Indemnitee in connection with any cooperation in the Company’s defense of such
Indemnifiable Claim or other action undertaken by Indemnitee at the request of
the Company or with the consent of the Company (which consent will not be
unreasonably withheld, conditioned or delayed)); provided that if Indemnitee
believes, after consultation with counsel selected by Indemnitee, that (a) the
use of counsel chosen by the Company to represent Indemnitee would present such
counsel with a conflict, (b) the named parties in any such Indemnifiable Claim
(including any impleaded parties) include both the Company and


9

--------------------------------------------------------------------------------





Indemnitee and Indemnitee concludes that there may be one or more legal defenses
available to him or her that are different from or in addition to those
available to the Company, or (c) any such representation by such counsel chosen
by the Company would be precluded under the applicable standards of professional
conduct then prevailing, then Indemnitee will be entitled to retain and use the
services of separate counsel (but not more than one law firm plus, if
applicable, local counsel in respect of any particular Indemnifiable Claim) at
the Company’s expense. Nothing in this Agreement will limit Indemnitee’s right
to retain or use his or her own counsel at his or her own expense in connection
with any Indemnifiable Claim; provided that in all events Indemnitee will not
unreasonably interfere with the conduct of the defense by the Company of any
Indemnifiable Claim that the Company has assumed and of which the Company is
using its reasonable best efforts to provide an effective defense. The Company
will not be liable to Indemnitee under this Agreement for any amounts paid in
settlement of any threatened or pending Indemnifiable Claim effected without the
Company’s prior written consent. The Company will not, without the prior written
consent of Indemnitee, effect any settlement of any threatened or
pending Indemnifiable Claim to which Indemnitee is, or could have been, a party
unless such settlement solely involves the payment of money and includes a
complete and unconditional release of Indemnitee from all liability on any
claims that are the subject matter of such Indemnifiable Claim. Neither the
Company nor Indemnitee will unreasonably withhold, condition or delay its
consent to any proposed settlement; provided that Indemnitee may withhold
consent to any settlement that does not provide a complete and unconditional
release of Indemnitee.


16.Successors and Binding Agreement.


(a)The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to Indemnitee and his or her counsel, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Agreement will be binding upon and inure to the benefit of the
Company and any successor to the Company, including any Person acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor will thereafter be deemed the “Company” for purposes of this
Agreement), but will not otherwise be assignable or delegatable by the Company.


(b)This Agreement will inure to the benefit of and be enforceable by
Indemnitee’s personal or legal representatives, executors, administrators,
heirs, distributees, legatees and other successors.


(c)This Agreement is personal in nature and neither of the parties hereto will,
without the consent of the other, assign or delegate this Agreement or any
rights or obligations hereunder except as expressly provided in Sections 16(a)
and 16(b). Without limiting the generality or effect of the foregoing,
Indemnitee’s right to receive payments hereunder will not be assignable, whether
by pledge, creation of a security interest or otherwise, other than by a
transfer by Indemnitee’s will or by the laws of descent and distribution, and,
in the event of any attempted assignment or transfer contrary to this
Section 16(c), the Company will have no liability to pay any amount so attempted
to be assigned or transferred.


(d)Indemnitee hereby agrees to serve or continue to serve as a director of the
Company, for so long as Indemnitee is duly elected or appointed or until
Indemnitee tenders his or her resignation or is removed.


17.Notices. For all purposes of this Agreement, all communications, including
notices, consents, requests or approvals, required or permitted to be given
hereunder will be in writing and will be deemed to have been duly given when
hand delivered or dispatched by electronic facsimile (with receipt


10

--------------------------------------------------------------------------------





thereof orally confirmed), or five business days after having been mailed by
United States registered or certified mail, return receipt requested, postage
prepaid or one business day after having been sent for next‑day delivery by a
nationally recognized overnight courier service, addressed to the Company at:


ABM Industries Incorporated
One Liberty Plaza, 7th Floor
New York, New York 10006
Attn: General Counsel
Fax: 1-866-787-7495


and to Indemnitee at the applicable address shown on the signature page hereto.
Notices of changes of address will be effective when given in accordance with
this Section 17.


18.Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Delaware, without giving effect to the
principles of conflict of laws of such State. The Company and Indemnitee each
hereby irrevocably consent to the jurisdiction of the Chancery Court of the
State of Delaware for all purposes in connection with any action or proceeding
which arises out of or relates to this Agreement and agree that any action
instituted under this Agreement will be brought only in the Chancery Court of
the State of Delaware.


19.Validity. If any provision of this Agreement or the application of any
provision hereof to any Person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other Person or circumstance will not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent, and only to the extent, necessary to make it
enforceable, valid or legal. In the event that any court or other adjudicative
body declines to reform any provision of this Agreement held to be invalid,
unenforceable or otherwise illegal as contemplated by the immediately preceding
sentence, the parties thereto will take all such action as may be necessary or
appropriate to replace the provision so held to be invalid, unenforceable or
otherwise illegal with one or more alternative provisions that effectuate the
purpose and intent of the original provisions of this Agreement as fully as
possible without being invalid, unenforceable or otherwise illegal. This
Agreement will replace and supersede any indemnification agreement in effect
between Indemnitee and the Company immediately prior to the execution and
delivery of this Agreement by Indemnitee and the Company.


20.Specific Performance. The parties recognize that if any provision of this
Agreement is violated by the Company, Indemnitee may be without an adequate
remedy at law. Accordingly, in the event of any such violation, Indemnitee will
be entitled, if Indemnitee so elects, to institute proceedings, either in law or
at equity, to obtain damages, to enforce specific performance, to enjoin such
violation, or to obtain any relief or any combination of the foregoing as
Indemnitee may elect to pursue.


21.Period of Limitation. No legal action will be brought and no cause of action
will be asserted by or in the right of the Company (or any of its Subsidiaries)
against Indemnitee, Indemnitee’s spouse, heirs, executors or personal or legal
representatives, administrators or estate after the expiration of two years from
the date of accrual of such cause of action, and any claim or cause of action of
the Company will be extinguished and deemed released unless asserted by the
timely filing of a legal action within such two-year period; provided, however,
that if any shorter period of limitations is otherwise applicable to any such
cause of action such shorter period will govern.


22.Miscellaneous. No provision of this Agreement may be waived, modified or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Indemnitee and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party will be


11

--------------------------------------------------------------------------------





deemed a waiver of similar or dissimilar provisions or conditions at the same or
at any prior or subsequent time. No agreements or representations, oral or
otherwise, expressed or implied with respect to the subject matter hereof have
been made by either party hereto that are not set forth expressly in this
Agreement.


23.Legal Fees and Expenses; Interest.


(a)It is the intent of the Company that Indemnitee not be required to incur
legal fees and or other Expenses associated with the interpretation, enforcement
or defense of Indemnitee’s rights under this Agreement by litigation or
otherwise because the cost and expense thereof would substantially detract from
the benefits intended to be extended to Indemnitee hereunder. Accordingly,
without limiting the generality or effect of any other provision hereof, if it
should appear to Indemnitee that the Company has failed to comply with any of
its obligations under this Agreement (including its obligations under Section 3)
or in the event that the Company or any other Person takes or threatens to take
any action to declare this Agreement void or unenforceable, or institutes any
litigation or other action or proceeding designed to deny, or to recover from,
Indemnitee the benefits provided or intended to be provided to Indemnitee
hereunder, the Company irrevocably authorizes Indemnitee from time to time to
retain counsel of Indemnitee’s choice, at the expense of the Company as
hereafter provided, to advise and represent Indemnitee in connection with any
such interpretation, enforcement or defense, including the initiation or defense
of any litigation or other legal action, whether by or against the Company or
any director, officer, stockholder or other Person affiliated with the Company,
in any jurisdiction. The Company will pay and be solely financially responsible
for any and all reasonable attorneys’ and related fees and expenses incurred by
Indemnitee in connection with any of the foregoing to the fullest extent
permitted or required by the laws of the State of Delaware in effect on the date
hereof or as such laws may from time to time hereafter be amended to increase
the scope of such permitted or required payment of such fees and expenses.
(b)Any amount due to Indemnitee under this Agreement that is not paid by the
Company by the date on which it is due will accrue interest at the maximum legal
rate under Delaware law from the date on which such amount is due to the date on
which such amount is paid to Indemnitee.
 
24.Certain Interpretive Matters. Unless the context of this Agreement otherwise
requires, (a) “it” or “its” or words of any gender include each other gender,
(b) words using the singular or plural number also include the plural or
singular number, respectively, (c) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement, (d) the terms “
“Section” or “Exhibit” refer to the specified Section or Exhibit of or to this
Agreement, (e) the terms “include,” “includes” and “including” will be deemed to
be followed by the words “without limitation” (whether or not so expressed), and
(f) the word “or” is disjunctive but not necessarily exclusive. Whenever this
Agreement refers to a number of days, such number will refer to calendar days
unless business days are specified and whenever action must be taken (including
the giving of notice or the delivery of documents) under this Agreement during a
certain period of time or by a particular date that ends or occurs on a
non-business day, then such period or date will be extended until the
immediately following business day. As used herein, “business day” means any day
other than Saturday, Sunday or a United States federal holiday.


25.Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed to be an original but all of which together will constitute one
and the same agreement.


[Signatures Appear on Following Page]








12

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Indemnitee has executed and the Company has caused its duly
authorized representative to execute this Agreement as of the date first above
written.


ABM Industries Incorporated




By:    ____________________________________                     Name:
Title:




[INDEMNITEE]




__________________________________________             [Indemnitee]


                            
[ADDRESS]
[CITY, STATE, ZIP]
Email: [E-MAIL]
















































13

--------------------------------------------------------------------------------





EXHIBIT A
UNDERTAKING
This Undertaking is submitted pursuant to the Indemnification Agreement, dated
as of [•] (the “Indemnification Agreement”), between ABM Industries
Incorporated, a Delaware corporation (the “Company”), and the undersigned.
Capitalized terms used and not otherwise defined herein have the meanings
ascribed to such terms in the Indemnification Agreement.
The undersigned hereby requests [payment], [advancement], [reimbursement] by the
Company of Expenses which the undersigned [has incurred] [reasonably expects to
incur] in connection with [•] (the “Indemnifiable Claim”).
The undersigned hereby undertakes to repay the [payment], [advancement],
[reimbursement] of Expenses made by the Company to or on behalf of the
undersigned in response to the foregoing request to the extent it is determined,
following the final disposition of the Indemnifiable Claim and in accordance
with Section 8 or pursuant to the last sentence of Section 9(a) of the
Indemnification Agreement, that the undersigned is not entitled to
indemnification by the Company under the Indemnification Agreement with respect
to the Indemnifiable Claim.
IN WITNESS WHEREOF, the undersigned has executed this Undertaking as of this [•]
day of [•].






_________________________________________
[Indemnitee]






14